Citation Nr: 1703986	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1970 to December 1971.  He died in March 1987 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appellant's file has subsequently been transferred to the RO in New Orleans, Louisiana.
 
In August 2015, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 
The Board notes that additional evidence has been associated with the record since the issuance of the May 2014 statement of the case and the appellant has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  Further, in October 2016, the Board sought an opinion as to the instant claim from the Veterans Health Administration (VHA), which was received in January 2017, but neither the appellant nor her representative have had the opportunity to review it.  However, with regard to all of the newly received evidence, the Board finds no prejudice to the appellant in proceeding with a decision at this time as her claim is granted in full. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  The Veteran's certificate of death shows that he died in March 1987 with the immediate cause of death listed as acute myelogenous leukemia. 

3.  The Veteran's acute myelogenous leukemia is related to his herbicide exposure during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Additionally, the law provides a presumption of service connection for certain diseases, which does not include acute myelogenous leukemia, that are associated with exposure to herbicide agents, and become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam, or in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (a)(6).  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that the Veteran's death was proximately due to exposure to herbicides, specifically Agent Orange, during his service in the Republic of Vietnam.

The Veteran served on active duty from April 1970 to December 1971, with verified service in the Republic of Vietnam from March 1971 to December 1971.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  

On March 30, 1987, the Veteran died.  The death certificate lists the immediate cause of death as acute myelogenous leukemia.  No other causative or contributory conditions were noted.  The appellant reports that he was diagnosed with acute myelogenous leukemia in 1986; however, medical records pertaining to the Veteran's diagnoses and treatment are unavailable.

In February 2016, the appellant submitted a medical opinion pertaining to a different Veteran, indicating that exposure to Agent Orange during service in the Republic of Vietnam likely caused acute myelogenous leukemia.  The opinion explained that exposure to benzene, a chemical agent of Agent Orange, is an accepted precursor of complex acute leukemia like acute myelogenous leukemia.  Indeed, the Institute of Medicine of the National Academies' most recent study Veterans and Agent Orange: Update 2012 states that benzene exposure is a risk factor for acute myelogenous leukemia (p. 625).

In March 2016, the appellant submitted prior Board decisions, pertaining to different Veterans, which cited independent hematologist/oncologist opinions that in-service herbicide exposure caused acute myelogenous leukemia.

While such prior Board decisions are non-precedential, they supported the notion that the cause of the Veteran's death may be related to service.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.  Accordingly, in October 2016, the Board sought an opinion as to the instant claim from the VHA.

In an opinion received in January 2017, a VHA hematology and oncology expert opined that it is as likely as not that the Veteran's acute myelogenous leukemia was related to his in-service herbicide exposure.  The expert explained that the Veteran's in-service herbicide exposure was more significant than that of the Veterans in the submitted Board decisions.  The rationale was that the other Veterans were exposed at sea, while the Veteran was exposed on land.  The expert also explained that myelodysplastic syndromes (MDS) is a precursor to acute myelogenous leukemia.  The expert noted that the average age of diagnosis of MDS is 76 years old, and the Veteran was diagnosed with MDS at 39 years old.  The examiner opined that the unusually early onset of MDS suggested a relationship between the disorder and the Veteran's in-service herbicide exposure.  The examiner further noted that the submitted Board decisions referenced hematologist/oncologist opinions that related Agent Orange exposure to acute myelogenous leukemia.  The examiner explained that one of the opinions was rendered by a world-renowned expert in acute myelogenous leukemia.  The examiner agreed with the other experts and explained that his own research revealed an increased risk of acute myelogenous leukemia with benzene exposure.

The VA expert's favorable opinion is afforded significant probative value, namely because the expert is a medical professional who reviewed the Veteran's file, supported his conclusions with reasoned analysis, and is qualified through education, training, or experience to offer a medical opinion.  Additionally, the expert's opinion is factually accurate, fully articulated, and based on sound reasoning.

In the presence of uncontroverted evidence that in-service herbicide exposure caused acute myelogenous leukemia, which ultimately led to the Veteran's death, the Board finds that service connection for the cause of the Veteran's is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


